—Appeal from an order of Family Court, Oneida County (Cook, J.), entered July 31, 2001, which placed the child in the custody of *1113petitioner for a period of 11 months and directed respondent to follow certain terms and conditions.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court’s finding pursuant to Family Ct Act § 1012 (f) (i) (B) that respondent’s child is neglected under the imminent danger standard is supported by a preponderance of the evidence (see generally Matter of Linda K., 132 AD2d 149, 154-155 [1987], lv denied 70 NY2d 616 [1988]). Contrary to respondent’s contention, “a finding of neglect [under the imminent danger standard] may be appropriate even when a child has not been actually impaired, in order to protect that child and prevent impairment” (Matter of Nassau County Dept. of Social Servs. v Denise J., 87 NY2d 73, 79 [1995]). Additionally, respondent contends that the court’s findings exceed the scope of the petition, which was not amended (see Family Ct Act § 1012 [h]). We conclude, however, that any error is harmless inasmuch as the court’s findings that are within the scope of the petition otherwise support the finding of neglect (see Matter of Michael G., 300 AD2d 1144 [2002]; Matter of Lisa Z., 278 AD2d 674 [2000]). Present — Green, J.P., Wisner, Scudder, Kehoe and Gorski, JJ.